Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00102-CV

                 SAN ANTONIO INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                             v.

              Maria HALE, Individually and as Next Friend of B.J.H., a Minor,
                                        Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI12781
                        Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED dismissing appellee’s claim against appellant with
prejudice. It is ORDERED that appellant recover its costs of appeal from appellee.

       SIGNED June 27, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice